In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-17-00362-CR
          No. 02-17-00363-CR
     ___________________________

 MATTHEW AYRTON SHIPP, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 432nd District Court
           Tarrant County, Texas
   Trial Court Nos. 1485913D, 1498473D


   Before Gabriel, Kerr, and Pittman, JJ.
  Memorandum Opinion by Justice Gabriel
                           MEMORANDUM OPINION

      After granting appellant Matthew Ayrton Shipp four extensions of his deadline

to file his brief, we abated these appeals to the trial court for it to determine, among

other things, whether he desired to prosecute these appeals. The State subsequently

filed a motion in this court requesting that we expand our abatement order to

authorize the trial court to consider and rule upon an out-of-time motion for new

trial. We granted that motion and stated that if Shipp filed a motion for new trial in

the trial court within thirty days and the trial court granted it, we would dismiss these

appeals. We have received a supplemental clerk’s record showing that Shipp filed a

motion for new trial, that the trial court granted it, and that the trial court set aside

and vacated the judgments and convictions that are the subject of these appeals

      The effect of the trial court’s order granting Shipp a new trial and vacating the

judgments and convictions is that these cases are restored to their positions before the

former trial. See Tex. R. App. P. 21.9(b); Avery v. State, No. 05-04-00365-CR, 2005 WL
2031751, at *1 (Tex. App.—Dallas Aug. 24, 2005, no pet.) (mem. op., not designated

for publication). Since there is now no sentence to appeal, we lack jurisdiction over

these appeals.    See Tex. R. App. P. 26.2(a); Avery, 2005 WL 2031751, at *1.

Accordingly, we dismiss these appeals for want of jurisdiction. See Tex. R. App. P.

43.2(f); Avery, 2005 WL 2031751, at *1.

      On December 19, 2018, the State filed a motion asking us to expedite the

issuance of the mandates in these cases. Because the motion demonstrates good

                                           2
cause to expedite issuance of the mandates, we grant the motion, and the Clerk of this

Court is directed to issue the mandates immediately. See Tex. R. App. P. 18.1(c).




                                                     /s/ Lee Gabriel
                                                     Lee Gabriel
                                                     Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: January 10, 2019




                                          3